Citation Nr: 1230321	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-40 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1969 to January 1973, from November 1977 to July 1980, and from August 1982 to December 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the RO in Portland, Oregon.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated in Portland, Oregon, in December 2011.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing and waived his right to have that evidence considered initially by the RO.

In April 2012, the Board requested an opinion from a VA specialist on the etiology of the Veteran's peripheral neuropathy.  The opinion was received at the Board in July 2012, and the Board finds that the merits of the appeal are ready for adjudication.

The issue of service connection for sleep apnea is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matters herein decided has been accomplished.

2.  The Veteran's current peripheral neuropathy of the bilateral upper and bilateral lower extremities is related to a B-12 deficiency which had its origins during active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, peripheral neuropathy of the right upper extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, peripheral neuropathy of the left upper extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, peripheral neuropathy of the right lower extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Resolving reasonable doubt in the Veteran's favor, peripheral neuropathy of the left lower extremity was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, those claims are substantiated, and hence there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Analysis of Service Connection for Peripheral Neuropathy

The Veteran is seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran's principal contention is that peripheral neuropathy resulted from his exposure to jet fuel (JP-4) during service.  The Veteran asserts that he got sprayed with jet fuel on a regular basis in the fueling, defueling, and maintenance of aircraft.  He also reported that he cleaned parts using jet fuel, and was exposed to it on the ground.  The Veteran has reported that he first noticed symptoms of neuropathy in his upper and lower extremities in the 1980s while serving as a recruiter.  

The Board notes that service connection is already in effect for carpal tunnel syndrome of the bilateral upper extremities, and the issue before the Board relates solely to peripheral neuropathy, and whether such diagnosis is related to service.  

The point of onset of symptoms of peripheral neuropathy is in dispute.  The Veteran testified that he noticed symptoms of peripheral neuropathy as early as the 1970s.  However, prior accounts indicate onset in the early 1990s, and these symptoms were attributed exclusively to the service-connected carpal tunnel syndrome.  A March 1994 treatment summary from private physician E.W.L., M.D. reveals a history of bilateral hand numbness and tingling, progressive for the past four or five months.  It was noted that the Veteran "only recently begun to have symptoms of hand numbness and tingling," and that, "[b]eginning in the fall of 1993 [the Veteran] began to wake up in the morning with numbness in the hands.  Mostly the 1st through 4th digits would be effected and particularly the 3rd and 4th digits."  It was also noted that, over the past few months the Veteran has noticed some tingling in the hands while driving to work.  EMG testing was conducted.  The diagnostic impression was bilateral carpal tunnel syndrome, with mild to moderate median lesions in the palms and hand numbness and tingling, onset October/November 1993.  

The Veteran reported to a VA examiner in February 1996 that he began developing numbness in both arms three years prior to that visit, and he was found on EMG testing at that time to have carpal tunnel syndrome.  He underwent carpal tunnel release surgery at that time.  Service connection was granted for bilateral carpal tunnel syndrome in May 1996.

The first neurological symptoms that were not attributed to carpal tunnel syndrome appear in a VA clinic report of February 1999.  The Veteran complained of right hand pain and numbness, as well as left foot pain.  Nerve conduction studies conducted in January 1999 were normal.  The diagnosis was left foot pins and needles sensation, etiology unclear.  Labs were unremarkable except was B-12 lower than normal at 229.  

A VA clinic note of July 1999 indicates that the Veteran continued with feet numbness on his left foot.  He had seen an outside neurologist who stated that he had neuropathy.  The diagnosis was peripheral neuropathy, unclear etiology, low normal B-12.  

A February 2000 VA neurological clinic note reveals what the examiner described as an approximately ten-year history of bilateral numbness and dysesthesias in the lateral aspects of the Veteran's feet that is associated with a several-year history of tingling hypesthesias and dysesthesias in digits one and two of both feet.  The diagnosis was B-12 deficiency with related large and small fiber sensory polyneuropathy, likely axonal.  The Veteran was started on B-12 supplements.

A needle EMG of September 2007 revealed no evidence of peripheral polyneuropathy of the bilateral upper extremities; however, results of a September 2009 EMG consultation were found to be most consistent with a peripheral polyneuropathy, axonal, length dependent, and severe enough that the upper extremity and lower extremity sensory responses were absent, and the lower extremity motor responses are abnormal.  

Thus, peripheral neuropathy was not diagnosed until several years after service separation; however, the Veteran has testified, and has informed various treatment providers, that his symptoms began years before the first diagnosis and that he was still in service at the time of onset.  

As set out above, the Veteran contends that his peripheral neuropathy is related to exposure to jet fuel in service.  He has reported that a neurologist with VA told him that the exposure to JP-4 could cause some damage to nerves.  He has submitted an article concerning the health effects of exposure to JP-4.  A review of a July 2009 VA neurological consultation reveals that the Veteran expressed his concern to the examiner regarding exposure to JP-4 in the service; however, the diagnosis was polyneuropathy, most likely due to B-12 deficiency with incomplete recovery despite B-12 supplementation.  The examiner reasoned that, while there have been reports of toxic peripheral neuropathies due to JP-4 fuel exposure in the literature, the Veteran's neuropathy symptoms did not begin until at least five or six years after his last potential exposure and, given the more likely explanation of B-12 deficiency causing his neuropathy, it seems less than likely that his JP-4 exposure caused his neuropathy.  The examiner also noted that it seems more likely than not that his B-12 deficiency and neuropathy symptoms began while he was in the service.  Thus, while the July 2009 consultation did not support the Veteran's theory regarding exposure to jet fuel, the examiner's opinion was still favorable regarding a relationship between peripheral neuropathy and service.  

The Board notes that the Veteran's private physician, J.N.F., D.O., evaluated him in March 2008 and provided a diagnosis of peripheral neuropathy, which was thought to be due to a history of alcohol abuse.  A history of alcohol abuse is shown in the record.  A service examination of January 1990 notes that the Veteran was treated for alcohol abuse/alcoholism in December 1988 as an inpatient at Vancouver VA, and received outpatient treatment for one year.  The Veteran denied any use of alcohol since the hospitalization.  A March 1996 neurological evaluation reports that the Veteran was a recovering alcoholic, having quit in 1988.  

VA law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGPREC 2-97.  It was to clarify this conflict in the evidence regarding the causation of the Veteran's peripheral neuropathy that the Board requested a specialist's opinion in April 2012.  

In May 2012, a VA neurologist provided an opinion based on a review of the pertinent evidence and the Board's detailed request.  It was the specialist's opinion that the effects related to jet fuel exposure are largely related to the central nervous system and not the peripheral nerves.  Based on several large observational studies, the specialist opined that there was not a 50 percent likelihood that exposure to jet fuel caused or aggravated the Veteran's peripheral neuropathy.  The examiner also opined that it was unlikely that the Veteran's B-12 deficiency was related to alcohol abuse, as such a scenario could only occur in a situation of severe nutritional deficits, which the Veteran did not appear to have, and as the Veteran was not abusing alcohol during the time when symptoms became manifest.  

Thus, while it appears unlikely that the Veteran's peripheral neuropathy is related to exposure to jet fuel, based on the May 2012 opinion, the Board can conclude alcohol abuse is not associated with the onset of peripheral neuropathy.  This leaves unrefuted the opinion of the September 2009 VA neurologist (and others) that the Veteran's peripheral neuropathy is likely related to B-12 deficiency, and that it seems more likely than not that the B-12 deficiency and neuropathy symptoms began while he was in the service.  Although there is at least some evidence against the claim, the Board finds that the evidence for and against service connection for 

peripheral neuropathy of the bilateral upper and bilateral lower extremities is at least in equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for peripheral neuropathy of the right upper extremity is granted. 

Service connection for peripheral neuropathy of the left upper extremity is granted. 

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.


REMAND

Regarding the issue of service connection for sleep apnea, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In July 2012, the Veteran submitted to the Board documentation identifying nine private treatment providers: Legacy Emanuel Hospital, Legacy Good Samaritan, Legacy Meridian Park, Pulmonary Medicine Associates, Providence Portland Medical Center, Providence St. Vincent Medical Center, Legacy Clinic St. Helens, Stephen Scheer, D.C., and Curtis L. Hill, M.D.  This documentation consists of copies of the first pages (page 1 of 2 pages) of the VA Form 21-4142.  The first page of the VA Form 21-4142 does not contain the signature line.  It is not known whether the Veteran mailed the original forms to the identified treatment providers.  Nevertheless, he appears to have adequately identified the providers for purposes of making a request on his behalf.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  

The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records.  See 38 C.F.R. § 3.159(c)(1).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  


Accordingly, the issue of service connection for sleep apnea is REMANDED for the following action:

1.  Ask the Veteran which of the identified treatment providers (Legacy Emanuel Hospital, Legacy Good Samaritan, Legacy Meridian Park, Pulmonary Medicine Associates, Providence Portland Medical Center, Providence St. Vincent Medical Center, Legacy Clinic St. Helens, Stephen Scheer, D.C., and Curtis L. Hill, M.D.) has or may have records pertinent to service connection for sleep apnea, as opposed to peripheral neuropathy.  Then, after obtaining any necessary authorizations and releases from the Veteran, make reasonable efforts to obtain records from the identified providers.

2.  If additional evidence is received, readjudicate service connection for sleep apnea.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


